
	

114 HRES 164 IH: Recognizing Dr. Elmira Mangum as the first female president of Florida Agricultural & Mechanical University.
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 164
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Hastings (for himself, Ms. Brown of Florida, Ms. Castor of Florida, Mr. Deutch, Ms. Ros-Lehtinen, Ms. Wilson of Florida, Mr. Mica, Mr. Nugent, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing Dr. Elmira Mangum as the first female president of Florida Agricultural & Mechanical University.
	
	
 Whereas Florida Agricultural & Mechanical University (FAMU) was founded on October 3, 1887, as the State Normal College for Colored Students at Tallahassee with 15 students and 2 instructors;
 Whereas FAMU was established as an 1890 land-grant institution dedicated to the advancement of knowledge, resolution of complex issues, and the empowerment of citizens and communities;
 Whereas the institution has gone by 3 other names prior to becoming Florida Agricultural & Mechanical University (FAMU) in 1953, and remains the only historically black university in the 12-member State University System of Florida;
 Whereas FAMU students have a legacy of social involvement, including the boycott of Tallahassee buses that successfully integrated the city’s public transportation system;
 Whereas FAMU now boasts approximately 11,000 students and 700 faculty members, and has had 10 men serve as presidents during the institution’s 127-year history;
 Whereas Dr. Elmira Mangum has a 28-year history as a higher education administrator, ranging from the University of Wisconsin-Madison and the University of Buffalo to the University of North Carolina-Chapel Hill and Cornell University;
 Whereas Dr. Mangum holds a Master’s in Public Policy and Public Administration, a Master’s in Urban and Regional Planning, and a Ph.D. in Educational Leadership and Policy;
 Whereas Dr. Mangum has taught higher education administration, leadership theory and practice, and financial management;
 Whereas Dr. Mangum was in the inaugural class of the Millennium Leadership Institute, attended the Harvard Graduate School of Education Management Development Program, and Cornell’s Administrative Management Institute;
 Whereas Dr. Mangum is a life member of the National Council of Negro Women and Zeta Phi Beta Sorority, Inc., a historically black Greek-lettered organization that promotes scholarship, sisterly love, service, and finer womanhood;
 Whereas Dr. Mangum was selected as the first permanent female president in the 127-year history of FAMU;
 Whereas Dr. Mangum has made tremendous strides to advance the legacy of FAMU with forward thinking plans, such as her Sustainability Initiative, which will provide research-based solutions to the world’s socio-economic and environmental problems, and strengthening FAMU’s STEM programs, which are the hallmark of academia;
 Whereas Dr. Mangum has consistently articulated resourceful, innovative ideas for Black college survival; and
 Whereas our Nation must remain committed to celebrating the accomplishments and advancements of women: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Dr. Elmira Mangum for being selected as the first female permanent president of Florida Agricultural & Mechanical University;
 (2)acknowledges the significance of Florida Agricultural & Mechanical University in the history of Historically Black Colleges and Universities and the civil rights movement; and
 (3)emphasizes the importance of celebrating the accomplishments of trailblazers across the country, such as Dr. Elmira Mangum.
			
